EXHIBIT 10.5




FIRST AMENDED AND RESTATED

PROMISSORY NOTE




Scottsdale, Arizona

July 23, 2014




Explanatory Note:




This First Amended and Restated Promissory Note, dated July 23, 2014, amends and
restates in its entirety that certain promissory note dated as of June 23, 2014
(“Original Note”) issued by Maker (defined below) to Holder (defined below).
This Amended and Restated Promissory Note supersedes in its entirety the
Original Note.




FOR VALUE RECEIVED, the undersigned, Northsight Capital, Inc., a Nevada
Corporation with a business address of 7740 E. Evans Road, Scottsdale, AZ 85260
(hereinafter referred to as the “Maker”), hereby promises to pay to the order of
Kae Park, an individual with a mailing address of PO Box 14110, Scottsdale, AZ,
85267 (“Holder”), the sum of FIVE HUNDRED THOUSAND DOLLARS ($500,000). This Note
arises under that certain asset purchase agreement of even date between Holder
and Maker under which the Maker acquired approximately 7500 domain names from
the Holder for consideration that included the delivery of a promissory note in
the principal amount of $500,000 (the Original Note). Concurrent with the
execution hereof, the Maker has paid to the Holder the sum of $100,000, leaving
a principal balance as of the date hereof of $400,000.




Principal due hereunder shall be payable as follows: the remaining balance of
$400,000 shall be paid in thirty-six equal monthly installments, commencing on
the fifteenth day following the first month Maker realizes at least $150,000 in
gross revenue; provided however, that in any case, the entire balance of
outstanding principal and other fees and charges shall be due and payable upon
an earlier Event of Default (as defined below)(“Maturity Date”). There shall be
no prepayment penalty.




The unpaid principal balance from time to time outstanding under this note shall
be non-interest bearing.




Each of the following shall constitute an “Event of Default” hereunder: (i)
Maker’s failure to make any payment when due hereunder; (ii) with respect to
Maker, the commencement of an action seeking relief under federal or state
bankruptcy or insolvency statutes or similar laws, or seeking the appointment of
a receiver, trustee or custodian for Maker or all or part of its assets, or the
commencement of an involuntary proceeding against Maker under federal or state
bankruptcy or insolvency statues or similar laws, which involuntary proceeding
is not dismissed or stayed within thirty (30) days; or (iii) if Maker makes an
assignment for the benefit of creditors. If an Events of Default occurs, the
obligations under this note shall become immediately due and payable without
notice or demand.




Maker agrees to pay all reasonable costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses incurred, or which may be
incurred, by Holder in connection with the enforcement and collection of this
note. Such costs and expenses shall be payable upon demand for the same and
until so paid shall be added to the principal amount of the note.




Maker hereby waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance and
enforcement of this note, and assent to extensions of the time of payment or
forbearance or other indulgence without notice. No delay or omission of Holder
in exercising any right or remedy hereunder shall constitute a waiver of any
such right or remedy. Acceptance by Holder of any payment after demand shall not
be deemed a waiver of such demand. A waiver on one occasion shall not operate as
a bar to or waiver of any such right or remedy on any future occasion.





--------------------------------------------------------------------------------




This instrument, together with the Asset Purchase Agreement between Maker and
Holder dated the date hereof contains the entire agreement among Maker and
Holder with respect to the transactions contemplated hereby, and supersedes all
negotiations, presentations, warranties, commitments, offers, contracts and
writings prior to the date hereof relating to the subject matter hereof. This
instrument may be amended, modified, waived, discharged or terminated only by a
writing signed by Maker and accepted in writing by Holder.




This instrument shall be governed by Nevada law, without regard to the conflict
of laws provisions thereof. For purposes of any action or proceeding involving
this note, Maker hereby expressly submits to the jurisdiction of all federal and
state courts located in the State of Arizona and consents to any order, process,
notice of motion or other application to or by any of said courts or a judge
thereof being served within or without such court’s jurisdiction by registered
mail or by personal service, provided a reasonable time for appearance is
allowed (but not less than the time otherwise afforded by any law or rule), and
waives any right to contest the appropriateness of any action brought in any
such court based upon lack of personal jurisdiction, improper venue or forum non
conveniens.




This First Amended and Restated Promissory Note shall inure to the benefit of
Holder’s successors and assigns.




Executed as an instrument under seal, as of the date first above written.




MAKER:




WITNESS:

Northsight Capital, Inc.







/s/Kaylee Corbell/

/s/John Gorman

Witness

By: John Gorman, President

Print Name: Kaylee Corbell





2


